DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of SSB1, DKLS478030 (SEQ ID NO: 1), and lung tumor cell in the reply filed on 4/8/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 336-348 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of directly delivering an oligomer consisting of SEQ ID NO: 1 (or with a reasonable length limitation i.e. 29 nucleotides) with tumor cell inhibition in the specific cancers demonstrated in the specification (U2OS, LNCAP, MCF7, A549, and H460), does not reasonably provide enablement for a method of inhibiting proliferation, survival, or viability of any tumor cell via introducing any oligomer of any length that comprises instant SEQ ID NO: 1 via any means.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The claims are directed to a method for inhibiting proliferation, survival, or viability of any tumor cell via delivering any oligomer of any length (i.e. thousands of nucleotides in length) that comprises instant SEQ ID NO: 1.  
The specification does not draw an adequate nexus between delivery of any oligomer of any length that comprises SEQ ID NO: 1 via any mode of deliver (i.e. oral) with the predictable outcome of treatment of inhibition of any possible tumor cell, which embraces an enormous possible genus of tumor types that have not shown any specific correlation to SEQ ID NO: 1 delivery alone.
The claims are directed to inhibition of proliferation, survival, or viability of any possible type of tumor cell via delivery by any means of any single oligomer of the instantly recited broad genus.  The specification does not draw an adequate nexus between broad delivery of any species of the instantly recited genus and the predictable outcome of inhibition of proliferation, survival, or viability of any possible type of tumor cell.
in vivo effects.
The specification is enabling for direct delivery of the specific oligomers of the specification that have demonstrated an anti-tumor effect in those specific types of cancers.  However, this is not enabling for broad systemic delivery of any oligomer of the instant genus with a predictable outcome of inhibition of proliferation, survival, or viability of any tumor cell encompassing in vivo effects.
The specification demonstrates intravenous delivery of In3LSA and ATGLSA, two specific oligomer species of the instant broad genus, in SCID males with prostate cancer cells with a resultant retardation of tumor growth.  However, this is not enabling for delivery of any oligomer of the instant genus and treatment of any tumor type.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any oligomer of the instant genus in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful inhibition of proliferation, survival, or viability of any possible tumor de novo determine; the stability of the oligomer in vivo, delivery of the molecule to the whole organism, specificity to the target tissue in vivo, dosage and toxicity in vivo, and entry of the molecule into the cell in vivo and the effective action therein.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635